DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application.  

Information Disclosure Statement
Acknowledgment is made of applicant’s Information Disclosure Statement(s) (IDS), Form PTO-1449, filed 14 March 2022 and 18 July 2022.  The information therein was considered. 

Claim Objections
Claim 12 is objected to because of the following informalities:  
Claim 12 should depend from claim 11.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sashida (US 2012/0107965).
Re: independent claim 1, Sashida discloses in fig. 1 an apparatus comprising: transistor, comprising: a source (22); a drain (22); a gate electrode (18) between the source and the drain; a drain contact (24b) coupled with the drain; a source contact (24b) coupled with the source; a gate contact (24a) coupled with the gate electrode; and a first via (including 36) coupled with the drain contact; a ferroelectric structure coupled to the first via, the ferroelectric structure comprising: an etch stop layer (ESL) (38) with a first discontinuity (42); an interlayer dielectric (ILD) (40) over the ESL, wherein the ILD comprises a second discontinuity (42), the second discontinuity substantially aligned with the first discontinuity; a liner (44) on first sidewalls of the first discontinuity and second discontinuity; a second via (including 46) electrically coupled with the first via (including 36), the second via comprising a fill metal (46) between the liner (44) on the first sidewalls; a capacitor (72) on at least a portion of the fill metal, the capacitor comprising: a first bottom electrode (52, 56 and/or 58) in contact with the fill metal (46); a second bottom electrode (60) on the first bottom electrode; a dielectric layer (62) comprising a ferroelectric or a paraelectric material [0051] on the second bottom electrode; a first top electrode (64 and/or 66) on the dielectric layer; and a second top electrode (66 and/or 68) on the first top electrode; an encapsulation material (74 and/or 76) on second sidewalls of the capacitor; and a metal contact (88) on the second top electrode; a plate line (96) coupled with the metal contact; a word line (18, [0081]) coupled with the gate contact; and a bit line (96) coupled with a third via (including 94), wherein the third via (94) is coupled with the source contact (24b).
Re: claim 2, Sashida discloses the apparatus of claim 1, wherein the dielectric layer includes one of: Bismuth ferrite (BFO), BFO with a doping material where in the doping material is one of Lanthanum, or elements from lanthanide series of periodic table; Lead zirconium titanate (PZT), or PZT with a doping material, wherein the doping material is one of La, or Nb; a relaxor ferro-electric which includes one of lead magnesium niobate (PMN), lead magnesium niobate-lead titanate (PMN-PT), lead lanthanum zirconate titanate (PLZT), lead scandium niobate (PSN), Barium Titanium-Bismuth Zinc Niobium Tantalum (BT-BZNT), or Barium Titanium-Barium Strontium Titanium (BT-BST); a perovskite which includes one of: BaTiO3, PbTiO3, KNbO3, or NaTaO3; hexagonal ferroelectric which includes one of: YMnO3, or LuFeO3; hexagonal ferroelectrics of a type h-RMnO3, where R is a rare earth element including one of: cerium (Ce), dysprosium (Dy), erbium (Er), europium (Eu), gadolinium (Gd), holmium (Ho), lanthanum (La), lutetium (Lu), neodymium (Nd), praseodymium (Pr), promethium (Pm), samarium (Sm), scandium (Sc), terbium (Tb), thulium (Tm), ytterbium (Yb), or yttrium (Y); Hafnium (Hf), Zirconium (Zr), Aluminum (Al), Silicon (Si), their oxides or their alloyed oxides; Hafnium oxides of the form, Hf1-x Ex Oy where E can be Al, Ca, Ce, Dy, er, Gd, Ge, La, Sc, Si, Sr, Sn, or Y; Al(1-x)Sc(x)N, Ga(1-x)Sc(x)N, Al(1-x)Y(x)N or Al(1-x-y)Mg(x)Nb(y)N, y doped HfO2, where x includes one of: Al, Ca, Ce, Dy, Er, Gd, Ge, La, Sc, Si, Sr, Sn, or Y, wherein ‘x’ is a fraction; Niobate type compounds LiNbO3, LiTaO3, Lithium iron Tantalum Oxy Fluoride, Barium Strontium Niobate, Sodium Barium Niobate, or Potassium strontium niobate; or an improper ferroelectric which includes one of: [PTO/STO]n or [LAO/STO]n, where ‘n’ is between 1 to 100 [0051].
Re: claim 8, Sashida discloses the apparatus of claim 1, wherein the liner (44) is between the first via (36) and the fill metal (46).
Re: claim 9, Sashida discloses the apparatus of claim 1, wherein the first bottom electrode comprises one or more of: Ti, Ru, Cu, Co, Ta, W, TaN, TiN, WN, IrO2, or Ir and the second top electrode comprises one or more of: Ti, Ru, Cu, Co, Ta, W, TaN, TiN, WN, IrO2, or Ir ([0037], [0043], [0047]-[0049]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sashida (US 2012/0107965).
Re: independent claim 18, Sashida discloses in fig. 1 a system comprising: a memory to store the one or more instructions, wherein the memory includes an apparatus comprising: a transistor, comprising: a source (22); a drain (22); a gate electrode (18) between the source and the drain; a drain contact (24b) coupled with the drain; a source contact (24b) coupled with the source; a gate contact (24a) coupled with the gate electrode; and a first via (including 36) coupled with the drain contact; a ferroelectric structure coupled to the first via, the ferroelectric structure comprising: an etch stop layer (ESL) (38) with a first discontinuity (42); a first interlayer dielectric (ILD) (40) over the ESL, wherein the first ILD comprises a second discontinuity (42), the second discontinuity substantially aligned with the first discontinuity; a liner (44) on first sidewalls of the first discontinuity and the second discontinuity; a second via (including 46) electrically coupled with the first via, the second via comprising a fill metal (46) between the liner on the first sidewalls; a capacitor (72) on at least a portion of the fill metal, the capacitor comprising: a first bottom electrode (52, 56 and/or 58) in contact with the fill metal (46); a second bottom electrode (60) on the first bottom electrode; a dielectric layer (62) comprising a ferroelectric or a paraelectric material [0051] on the second bottom electrode; a first top electrode (64 and/or 66) on the dielectric layer; and a second top electrode (66 and/or 68) on the first top electrode; an encapsulation material (74 and/or 76) on second sidewalls of the capacitor; and a metal contact (88) on the second top electrode; a plate line (96) coupled with the metal contact; a word line (18, [0081]) coupled with the gate contact (24a); and a bit line (96) coupled with a third via (including 94), wherein the third via is coupled with the source contact (24b). 
Sashida does not disclose processor circuitry to execute one or more instructions and a communication interface communicatively coupled to the processor.
However, it is common and well known in the art to couple a processor and a communication interface to the memory device for the purpose of controlling the memory device and for the purpose of including the system in an integrated circuit.
Re: claim 19, see claim 2 rejection above.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 11,289,497 (‘497). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the instant application are recited in the claims of ‘497 with only nominal differences that would have been obvious to one of ordinary skill in the art.
	
	
Allowable Subject Matter
Claims 11-17 would be allowable if the double patenting rejection set forth in this Office action is overcome.
Claims 3-7, 10 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the double patenting rejection set forth in this Office action is overcome.


Conclusion
The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  When responding to this office action, applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON BERNSTEIN whose telephone number is (571)272-9011.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLISON BERNSTEIN/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        11/29/2022